FILED
                             NOT FOR PUBLICATION                             NOV 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JASON J. LEE SUTTON,                             No. 11-35513

               Plaintiff - Appellant,            D.C. No. 2:11-cv-05023-JLQ

  v.
                                                 MEMORANDUM *
ELDON VAIL; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of Washington
                  Justin L. Quackenbush, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Washington state prisoner Jason J. Lee Sutton appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of

the right to practice his religion in violation of the First Amendment, the Religious


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Sutton’s
request for oral argument is denied.
Land Use and Institutionalized Person’s Act (“RLUIPA”), and the Equal

Protection Clause of the Fourteenth Amendment. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We

affirm.

      The district court properly dismissed Sutton’s equal protection claim

because Sutton failed to allege facts showing that he was intentionally treated

differently from similarly situated inmates. See Thornton v. City of St. Helens, 425

F.3d 1158, 1166-67 (9th Cir. 2005).

      The district court properly dismissed Sutton’s First Amendment and

RLUIPA claims because Sutton failed to allege facts showing that defendants’

actions substantially burdened his ability to practice his religion. See Cruz v. Beto,

405 U.S. 319, 322 n.2 (1972) (per curiam) (“[A] place of worship need not be

provided for every faith regardless of size; nor must a chaplain, priest, or minister

be provided without regard to the extent of the demand.”).

      Sutton’s motion for appointment of counsel is denied.

      AFFIRMED.




                                           2                                    11-35513